DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-6, 8, 24, 41, 48, 55, 65, 67-69, 74, 78, 94, 97, 107, 118, 121, 132, 140 and 145 are currently pending. 
Priority
Acknowledgement is made of the continuation of Application 16070889.  Application 16070889 claims priority to national stage entry of PCTUS2017014257 filed 01/20/2017. Said application claims priority to U.S. Provisional Application 62281877 filed 01/22/2016. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/22/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
 
 Claim Rejections - 35 USC § 112-Paragraph B
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-6, 8, 24, 41, 48, 55, 65, 67-69, 74, 78, 94, 97, 118, 121, 132, 140 and 145 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, 
The metes and bounds of claim 1-6, 8, 24, 41, 48, 55, 65, 67-69, 74, 78, 94, 97, 107, 118, 121, 132, 140 and 145  are ambiguous, as the phrase “the prior dose of capsaicin” is unclear. For example, does the phrase “the prior dose” refer to the 1st administered dose of capsaicin, or alternatively, dose the phrase “the prior dose” refer to the 2nd administered dose of capsaicin? For instance, if the phrase “the prior dose” refers to the 2nd administered dose of capsaicin, the scope of claim 41 embodies a third administration of capsaicin 5 months after the 2nd administered dose, and at least 8 months after the 1st administered capsaicin dose. Alternatively, if the phrase “the prior dose” refers to the 1st administered dose of capsaicin, the scope of claim 41 embraces a third administration of capsaicin 5 months prior to the 1st administered dose, and at least 2 months after the 2nd administered dose, which is a different dosing regimen. 
Accordingly, one of ordinary skill in the art at the time of the invention would not have been reasonably apprised of the metes and bounds of the subject matter for which Applicant is presently seeking protection. 
  The examiner has interpreted that the phrase “the prior dose” in claim 41 refers to the 1st administered dose of capsaicin, and therefore claim 41 embodies a third administration of capsaicin 5 months prior to the 1st administered dose, and at least 2 months after the 2nd administered dose, and subsequent examination is based on this interpretation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8, 24, 41, 48, 55, 65, 69, 74 and 145 are rejected under 35 U.S.C. 103 as being unpatentable over Burch et al (US2005/0019436 published 01/27/2005).
The examiner has interpreted Morton’s neuroma as the claimed intermetatarsal neuroma in view of the title and description on [0138] in the specification.  Secondly, the examiner has interpreted the limitation of “if any additional dose of capsaicin is administered by injection into the patient’s intermetatarsal space” in step (d) of claims 1 as conditional language, which is optional, and therefore, methodologies that only demonstrate two injections of therapeutically effective amounts of capsaicin to a patient to effectively treat intermetatarsal neuroma read on the instantly claimed. Third, the examiner has interpreted that a second injection of capsaicin 16 weeks after the 1st 
Burch teaches treating Morton’s neuroma in a human patients comprising administering a therapeutically effective amount of capsaicin via injection to the tarsal at the targeted site where pain relief is needed ([0094-0097], [0126-0127], [0135-0137] Example 9, claim 1, 27, claim 48).  
Regarding the limitation of the therapeutically effective amount of capsaicin, Burch teaches a preferable dose of 20-300 g which overlaps with the claimed 150-250 g ([0021]). Applicant is reminded of MPEP 2144.05 wherein “[I]n the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 145, Burch teaches that middle aged women embody patients comprising said degenerative neuropathy ([0095-0097]).   
 Burch teaches that said regimen is effective at attenuating pain the subject for about 16 weeks ([0024]), which reads on the limitation of claim 24. 
Regarding step b and c, wherein the second dose of capsaicin is administered, Burch teaches that the aforementioned regimen of administering the therapeutically effective 20-300 g of capsaicin to treat Morton’s neuroma is repeated as many times as necessary to control the symptoms ([0138]). 
 Regarding the limitation of claim 65, Burch teaches that said injection is administered to the discrete site by penetrating the outer layer of the skin, effective to 
Regarding the limitation of claim 69, Burch teaches that local anesthetics are suitable to combine with said capsaicin regimen, wherein said anesthetic is administered prior to the injection of capsaicin ([0079], [0138], claims 1, 7 and 12). 
However, Burch does not specifically teach wherein the second injection of capsaicin is “no sooner than 3 months after the administration of the first dose of capsaicin” as required by the claims.
 While Burch is silent on the time frame of the second injection of “no sooner than 3 months after the administration of the first dose of capsaicin”, Applicant is reminded of MPEP 2144.01 wherein “[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968).  Applicant is also reminded that “[I]t is well settled that it is a matter of obviousness for one of ordinary skill in the art to select a particular component from among many disclosed by the prior art as long as it is taught that the selection will result in the disclosed effect, even when the possible selections number 1200 or in the thousands.  Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989); In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985).” 
Considering that Burch teaches that said regimen is effective at attenuating pain the subject for about 16 weeks ([0024), and that said regimen is repeated as necessary to control the symptoms ([0138]),  a skilled artisan would infer that as the 
  Regarding the limitation of claim 41, wherein any additional dose of capsaicin is administered subsequent to the 2nd dose of capsaicin is administered in a time that is about 5 months from the prior dose of capsaicin, see the examiner’s interpretation of the phrase ‘the prior dose’ above. As Burch teaches that the regimen is effective for about 16 weeks ([0024]), and is and that said regimen is repeated as necessary to control the symptoms ([0138]), the examiner has interpreted that a repeated regimen comprising a 1st administration of capsaicin, a 2nd administration of capsaicin 16 weeks after the 1st administration and a 3rd administration 16 weeks following the 2nd administration (week 33 of 52 weeks in the year) is embodied by the teachings of Burch. 33 weeks is approximately 7.7 months based on a 30 day per month calculation. Given the broadest reasonable interpretation of the phrase “about 5 months” in light of the lack of definition of what timeframe constitutes “about 5 months” in the instant specification, the 3rd administration of capsaicin occurring approximately 7.7 months following the 1st injection, is about 5 months after administration of “the prior dose”, as recited in claim 41. 
Regarding the limitation of claims 48 and 55 wherein over the duration of year, the patient receives no more than 3 doses of capsaicin by injection and wherein the methodology is effective at ameliorating pain for a duration of at least 12 months, the optimum dosing cycle and frequency of administration of capsaicinoid to the patient would have been a matter well within the insight of one of ordinary skill in the art. Such a determination would have been made in accordance with a variety of factors, such as the route of administration, pharmacological considerations, such as activity, efficacy, pharmacokinetics and toxicology profiles of the combined regimen, as well as the age, weight, sex, diet and severity of the medical condition of the patient. Thus, the dosing cycle and frequency of administration regimen that would have been employed would have varied widely and, in the absence of evidence to the contrary, the current claimed specific administration regimen is not seen to be inconsistent with one that would have been determined by the skilled artisan. Furthermore, absent and evidence demonstrating a patentable difference between the compositions administered and the criticality of the claimed frequency and dosing cycles, the determination of the optimum or workable frequency of administration given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II)(A) and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)(”[W]here the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.”).
Lastly, regarding the limitation of claim 74, wherein the second or any additional dose of capsaicin may be administered to the patient without administering a local anesthetic agent to the patient prior to the injection of capsaicin, said methodology is a In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). 

Claims 67-68 are rejected under 35 U.S.C. 103 as being unpatentable over Burch et al (US2005/0019436 published 01/27/2005) as applied to claims 1-6, 8, 24, 41, 48, 55, 65, 69, 74 and 145 in view of Bibara (US2014/0142073 published 05/22/2014). 
 As disclosed above, the teachings of Burch render obvious the treatment of patients comprising Morton’s neuroma comprising administering 20-300 g of capsaicin via injection to the tarsal at the targeted site where pain relief is needed, wherein the regimen is effective for about 16 weeks and is repeated as often as necessary to effectively treat the symptoms (abstract, [0021], [0024], [0094-0097], [0126-0127], [0135-0138], Example 9, claim 1, 27).  
However, Burch does not teach wherein the tissue is cooled prior to the administration of capsaicin (claim 67) or following the administration of capsaicin (claim 68).
Bibara teaches that cooling areas via external cooling means (ice pack) is effective at reducing painful effects from capsaicin administration ([0116]). 
 Therefore, one of ordinary skill in the art prior to the time of the invention would have found it prima facie obvious to cool the tissue adjacent to the intermetatarsal neuroma prior to injecting, and following injection of capsaicin to treat said neuroma in . 
  
Claims 78, 94, 97, 107, 118, 121, 132 and 140 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Burch et al (US2005/0019436 published 01/27/2005) as applied to claims1-6, 8, 24, 41, 48, 55, 65, 69, 74 and 145 above, in view of Diamond et al, (The Journal of Pain Vol. 7 page S41. Published 2006).
 As disclosed above, the teachings of Burch render obvious the treatment of patients comprising Morton’s neuroma comprising administering 20-300 g of capsaicin via injection to the tarsal at the targeted site where pain relief is needed, wherein the regimen is effective for about 16 weeks and is repeated as often as necessary to effectively treat the symptoms (abstract, [0021], [0024], [0094-0097], [0126-0127], [0135-0138], Example 9, claim 1, 27). 
 However, Burch does not specifically teach wherein the administered patient does not comprise wherein the patient comprises a pain level of at least 4 during 24 hours prior to capsaicin administration, or that the method achieved a reduction in pain by at least 2 on the numeric pain rating scale for at least 3 months.
Diamond teaches that administration of 100 g of capsaicin (ALGRX 4975) in the intermetatarsal space is effective at treating intermetatarsal neuroma in a phase II 
Therefore, one of ordinary skill in the art of at the time of the invention would have found it prima facie obvious to administer the regimen of Burch to an intermetatarsal neuroma patient with a pain of at least 4 in view of Diamond. Motivation to administer said regimen to a patient with a pain of at least 4 flows logically from the fact that capsaicin therapy was recognized in the art to be effective at treat intermetatarsal neuromas in patients with an average pain score of 5.7 prior to treatment as taught by Diamond. Accordingly, a skilled artisan would have been motivated with a reasonable expectation that administration of the regimen of Burch, to a intermetatarsal neuroma patient with a pain score of at least 4, taught by Diamond, said regimen would have been effective at treating the neuropathy. 
It is noted that the combination of Burch and Diamond are silent on the capacity of the therapeutic regimen to achieve a reduction of by at least 2 on the numeric pain rating scale for a duration of at least 3 months (claim 94), 6 months (claim 97), a pain no greater than 1 for a duration of 3 months (claims 107 and 118), a pain no greater than 1 for a duration of 6 months (claim 121), or wherein the patient experiences an improvement in the revised foot function index score of at least 1, within 2 weeks after 
 However, the methodology of treating Morton’s neuroma in patient comprising administration via injection to the tarsal at the targeted site where pain relief is needed a therapeutically effective amount of 20-300 g capsaicin, every 16 weeks and repeated as often as necessary has been rendered obvious by the combination of Burch and Diamond above. Properties, such as (1) wherein the regimen is able to achieve a reduction of pain by at least 2 on the numeric pain rating scale for a duration of at least 3 months or more;  (2) wherein the regimen is able to achieve a pain no greater than 1 for a duration of 3 months; or (3) wherein the patient experiences an improvement in the revised foot function index score of at least 1, within 2 weeks after administration of the 1st dose of capsaicin (claim 32) that accrue from a process step of administering the aforementioned therapeutically effective amount of 20-300 g capsaicin, every 16 weeks and repeated as often as necessary are considered characteristic features of the claimed methodology of Burch above.   
 It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). 
In the present case the burden is shifted to Applicant to prove that the intermetatarsal neuroma patient administered the sequential capsaicin dosing regimen g capsaicin, about every 16 weeks and repeated as often as necessary cited by Burch above will not achieve a reduction of pain by at least 2 on the numeric pain rating scale for a duration of at least 3 months or more, will not achieve a pain no greater than 1 for a duration of 3 months, and will not experience an improvement in the revised foot function index score of at least 1, within 2 weeks after administration of the 1st dose of capsaicin based upon the overlapping amounts of capsaicin administered, the overlapping frequency of dosing and time between dosing in the intermetatarsal neuroma patient. 

 Conclusion
In view of the rejections set forth above, no claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


GEORGE W. KOSTURKO
Examiner
Art Unit 1628


/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628